Citation Nr: 1823601	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-35 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and primary insomnia with alcohol dependence sustained in full remission.


ATTORNEY FOR THE BOARD

N. Sangster, Counsel










INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for primary insomnia with alcohol dependence sustained in full remission, assigning an initial evaluation of 30 percent effective March 23, 2012.  

In order to better serve the Veteran's stated interests, the Board broadened the claim for entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim for an initial rating in excess of 30 percent for his psychiatric disorder must be remanded to provide him with a new VA examination.  The Veteran believes that the January 2013 VA examiner did not correctly diagnose his psychiatric disorder and cites to his May 2012 private medical opinion reflecting a diagnosis of PTSD instead of insomnia with alcohol dependence in full remission.  He also contends that the January 2013 VA examination did not adequately assess the severity of his psychiatric disorder.  In light of the conflicting medical evidence of record and the suggestion that the Veteran's psychiatric symptoms are more severe than previously contemplated, a new VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his psychiatric disorder on appeal.  Request that he provide, or authorize VA to obtain, these records.

2. Obtain complete copies of VA outpatient treatment records, if any, and associate these records with the claims file.

3. Upon receipt of all additional treatment records, please schedule the Veteran for the appropriate VA examination to determine the current nature and severity of his service-connected acquired psychiatric disorder.  Prior to the examination, the claims folder, including the prior May 2012 private medical opinion and January 2013 VA examination, must be made available to the examiner for review of the case and this review should be noted.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail. If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The examiner must provide a comprehensive report of his/her findings, including complete rationales for all opinions expressed and conclusions reached, preferably citing the objective medical findings leading to the conclusions.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




